Earl Warren: Number 19, United States of America, Petitioner, versus The Chesapeake & Ohio Railway Company. Mr. Hollander.
Morton Hollander: May it please the Court. This case like Number 19 originated as an action by the carrier, Chesapeake & Ohio Railway, against the United States in the District Court. There, too, the claim was that the county had not been paid enough. This is -- this is the factual situation in -- in Number 19, Chesapeake & Ohio. In December, late December 1941 right after Pearl Harbor and in the early part of the next month, January 1942, the Government moved over Chesapeake & Ohio's lines approximately 50 carloads of military automative equipment. The destination for these military supplies was China. It was to be shipped to China through Rangoon. For the domestic leg of the movement, the goods were transported from their point of origin, Pontiac, Michigan, to the seaport at Newport News whence there were supposed to be shipped through Rangoon to China. Prior to the movement of these 50 carloads of military supplies from Pontiac to Newport News, the Government had made all the necessary arrangements through the Office of Defense Transportation which coordinated all domestic rail and overseas ship traffic. They had made arrangements through the ODT. They had obtained the necessary releases. They had assured themselves a sufficient cargo or vessel space at the Newport News destination at the seaport from which they were going to be shipped to Rangoon and then to China. The goods were at -- the goods arrived at Newport News in due course. They were there for a matter of two or three weeks when -- on March 8 -- March 8, 1942. March 8, 1942, Rangoon fell to the Japanese. So this, of course, made it impossible for the Government to ship the goods from the overseas port at Newport News onto China. The goods were -- at that time moved to inland storage centers where they stayed for approximately two or three months and then a year later, they were transshipped across the United States to California. And at that point from that port from Wilmington, California, they were exported to India. The tariff rate question in this case arises --
Earl Warren: In connection with the -- in connection with the war also?
Morton Hollander: Yes, Your Honor. They were shipped back in the middle of 1943. The tariff rate question in this case arises with respect to the movement, the original movement from Pontiac, Michigan to the original overseas port, Newport News, where the overseas transportation was frustrated by the fall of Rangoon. The carrier claims that they are entitled to the higher domestic rate which applies to a shipment of that sort because they say the goods did not leave the United States from Newport News, the original consignment port. The Government's position in this -- in this litigation has been that -- now, it's -- it's unfair, it's unreasonable to apply the high domestic rate in a case of this sort where the overseas exportation has been frustrated by war or by any other circumstance beyond the shipper's control. The Government insisted that the lower export rate should apply, a rate considerably less than the domestic rate. The Government, in other words, contented that the lower export rate for the movement from -- in Pontiac, Michigan to Newport News should apply. The record -- the record shows very clearly that these goods would have followed through on the original plan and have been exported from Newport News to Rangoon to China had not -- Burma had been conquered by the Japanese in March of 1942.
Hugo L. Black: But I understand you that -- that here the -- those are export rates are fixed if your -- the goods, the Government started some goods, intended to be exported but they were not exported and the Government has finally get the benefit of the export rate?
Morton Hollander: Yes, Your Honor, that is precisely the -- the basic issue on the tariff rate question in both the District Court and in -- and in the Court of Appeals. The --
Harold Burton: Suppose they had never been exported to India, would that make any difference?
Morton Hollander: The Government's position is that these subsequent events occurring after the goods arrived at the original consignment port have no bearing on the Government's eligibility for the export rate on the initial shipment because the Government certainly had a bonafide intent to export that's conceded. The Government had made all the necessary arrangements, had taken all -- had taken all possibly diligent precautions to assure itself a vessel space from Newport News to Rangoon only the -- the only factor of frustrating the shipment was the circumstance completely beyond its control.
Speaker: What additional burdens with the railroads put to on that change of situation?
Morton Hollander: None -- none whatsoever, Your Honor, none whatsoever. The ICC in fact because of that has consistently ruled. It's consistently ruled that in circumstances of this sort where the shipper exercises reasonable diligence to assure himself of adequate cargo space at the consignment port and where the shipment does not move overseas because of some circumstance beyond his control like war, the Africa war in 1939 is the first ICC case we rely on. The goods were completely domesticated there. They never did go overseas from any port. They remained in the United States. The ICC has consistently ruled that when you have those two factors, you have a bonafide intent to export, you have reasonable diligence in assuring necessary cargo space prior to the time the goods move out over the rails to the consignment port. In -- in those -- in that situation, the ICC has consistently ruled that it is unreasonable, it is unfair to the shipper to require him to pay the higher domestic rate. Now, we relied on those ICC rulings in the courts below. We said that on the basis of those ICC rulings, we were entitled to a ruling from the Court, the District Court and the Court of Appeals, that we should have to pay no more than the export rate. We further contended in the courts below that if the Court was not ready to give full effect for the Commission decisions on unreasonableness of application of the high domestic rate in these circumstances, if the Court was not ready to give effect to those Commission decisions, then we requested the Court to stay the proceedings, refer the question of reasonableness of application of these high domestic rates to these frustrated freight shipments, refer that question to the Interstate Commerce Commission and await administrative Commerce Commission's resolution of that issue. What the court below did was to say that they were to view that they were not ready to apply the ICC decisions on unreasonableness. In fact as they saw it, as they read those decisions, it was perfectly permissible. There was nothing unreasonable. The court below ruled in applying the higher domestic rates. With respect to our request that the proceedings be stayed so as to afford us an opportunity to go before the Commission, have the Commission itself apply its own rulings unreasonableness for the situation. There, the Court of Appeals too raised its hand like the Court of Claims did in number 9 -- in number 18 and said, “We're very sorry, very sorry, two-year period of limitations has gone by.” The Commission has that power to entertain any referral and we will not refer the case to it. Now, in the -- the date sequence in -- in the Chesapeake & Ohio case is this. The shipments as I pointed out were made in 1941, later part of December 1941 and early of January 1942, the shipments in question, that is the movement from Pontiac, Michigan to the Newport News. The Government defected -- and the -- the carriers billed the Government at the high domestic rates. In compliance with the mandate of the Transportation Act of 1940, the Government made prompt payment of those high domestic rates. The GAO was in a position to audit these bills in 1946, approximately four years later. At that time, GAO determined that there was an overcharge that we should have paid only the export rate and effected recoupment by deductions from other bills submitted by Chesapeake & Ohio in 1946. Six years later, 1952, almost exactly six years later after these deductions were effected in the record, and this case is very clear, Chesapeake & Ohio comes into court, into the District Court and contests the correctness of the deduction, the -- the GAO's position that there had been an alleged overpayment when they initially received payment on the basis a higher domestic rate.
Tom C. Clark: (Inaudible)
Morton Hollander: There, as in this case, the carrier -- there as in the earlier case, the carrier waited for more than two years to go by, then it could, as the Court of Appeals in this case ruled and as the Court of Claims in the earlier case held, it was in a position to deprive the Government of its right and actually to -- to establish its defense of unreasonableness of application of the domestic rates to these shipments. The -- the Government's hands were tied under the opinion of the Court of Appeals, the passage of that two-year period of time while barring the right of the Government to obtain a referral in no way affects the carrier's right to file a suit. The carrier could come as much as six years later, lot of carriers come in. However, the fact that the two-year period of limitations prescribed by Section 16 (3) of Interstate Commerce Act had elapsed -- had elapsed that the time the carrier came into court. That fact prevented the Government as a shipper, as a defendant from going to the ICC to establish the unreasonableness of the rate. In other words, under the opinions of both of these courts, it is up to the plaintiff carrier to dictate and to control the type of defense which may be asserted by the Government as a shipper defendant. The carrier has no such right of control or the case with respect to the private shipper. As far as the private shipper is concerned, the carrier is forced to come into court within two years to file its -- its complaint against the shipper. And as I pointed out earlier, even if the carrier as far as the private shipper is concerned, waits until the very last day of that two-year period. The expiration of that two-year period does not bar the shipper from getting before the ICC on a case arising out of the same transportation service because Section 16 (3) (b) of the Act explicitly gives the shipper an additional 90 days. If the carrier should wait until the last day of the two-year period, then the shipper is accorded an additional 90-day period beyond the expiration of two-year period within which he can take advantage of a proceeding before the Interstate Commerce Commission. That admiral relief is not open to the Government. As I say in this case as in the earlier case, it is up to the carrier that the whim of the carrier, if the carrier wants to collect unreasonable charges from the United States as a shipper, if it wants to collect these unreasonable charges, all it have to do under both of these opinions is wait for the two-year period to go by, then file suit against the Government and the Government is -- is completely barred from asserting its defense.
Speaker: Well, unless the Government chooses to do what Mr. Justice Frankfurter suggested and that is to jump the gun at the time he got the bill and go on to the ICC.
Morton Hollander: Well, as I try to suggest with -- with all due deference to Mr. Justice Frankfurter, that option is completely an illusory one as far as the Government is concerned because there's really no need, no warrant, no justification for the Government to go trembling over to the Interstate Commerce Commission every time it gets a bill. And Congress has reserved to the Government the explicit right of recoupment by deductions of overpayments from later bills. And I think it would be quite appropriate for the Interstate Commerce Commission to say that the -- the Government hasn't exercised the statutory right conferred upon it by Congress. It shouldn't bother the ICC until it's done that.
Felix Frankfurter: How often does the Government quarrel the -- do you happen to know how often the Government contradict the applicability of particular classifications. The Government is big shipper, but this question isn't around on every shipments.
Morton Hollander: No --
Felix Frankfurter: This is the exceptional case, isn't it?
Morton Hollander: I don't know, Your Honor. The Government, of course, is the largest shipper. I don't know how many thousands or hundreds of thousands of -- of bills are processed annually --
Felix Frankfurter: I'm not talking about bills. I'm talking about challenges with tariff.
Morton Hollander: Well --
Felix Frankfurter: And what it gets --
Morton Hollander: I -- I know --
Felix Frankfurter: -- with thousands and thousands of bills on a particular commodity, but if --
Morton Hollander: Well I --
Felix Frankfurter: -- tariff doesn't cover, was it the same as everything?
Morton Hollander: Without knowing any statistics, Your Honor, I can -- I can safely venture the thought that the -- the task confronting GAO is really one of Herculean proportions, so that -- I know that they have -- I know that they have a division, a whole division of transportation over there, a whole division, the General Accounting Office, that does nothing but work on these carrier claims and carrier bills. And it's -- it's because -- it's because there aren't so many of these bills, Your Honor, that the carriers themselves in 1940 insisted the Congress that it enact this Transportation Act so that it doesn't have to wait until --
Felix Frankfurter: That doesn't touch our problem, namely, whether you're going to transfer tariff making as it were and tariff determination to the GAO office.
Hugo L. Black: As I --
Morton Hollander: It's not --
Hugo L. Black: And you don't want to do that. You want to get it back while they've sued you to the Commission, didn't they?
Morton Hollander: That's performance.
Hugo L. Black: Duty that the statute requires.
Morton Hollander: That's -- that's --
Felix Frankfurter: As they went up the bar until -- until there is conflict, then you can say you didn't have to do it.
Morton Hollander: Well, we -- we believe the -- the minimum relief were -- were entitled to his -- certainly is to have the Interstate Commerce Commission pass on the reasonableness of what was done by the Court of Appeals in the District Court, number 19 and what was done to us in the Court of Claims in the -- in the earlier cases in the way of applying these higher first class rates.
Harold Burton: Mr. Hollander, even though you do succeed in your point that the time has not expired for doing this, don't you still have to show that this is the kind of a case that should be referred to the Interstate Commerce Commission? This isn't the interpretation of a tariff. It's just a difference between domestic and -- and export, isn't it?
Morton Hollander: Yes, in -- well, let me say this, Your Honor. First, in -- in the other cases, there is no such question. Everybody concedes and the Court of Claims recognized that we had a right to have this particular issue of reasonableness determined by the Commission. And they said that we would have referred it but for the expiration of the two-year period.
Harold Burton: Everybody --
Morton Hollander: Everybody agreed.
Harold Burton: Including the railroad agrees that the difference between domestic and --
Morton Hollander: No, in the -- in the first case, in the bond cases. I am coming to this --
Harold Burton: All right.
Morton Hollander: -- this case right now. In the other cases, there's no problem. The Court of Claims explicitly recognized our right to have that particular question adjudicated by the Interstate Commerce Commission, but it said two years is too late. In this case -- in this case, the -- the Court of Appeals' opinion indicates its doubt as to whether or not the question of domestic versus export is one properly raising a question of reasonableness appropriate exclusively rights to see determination. Our -- our argument on that aspect of the case is simply this, that the ICC, as I pointed out, is consistently ruled in a number of cases involving those same two operator facts. The arrangement for the cross -- the continental domestic shipment coordinated with the vessel space already arranged for prior to the time the goods are even shipped from the original point of shipment, the ICC has consistently ruled in those cases that the application of the high domestic rate is unreasonable. And we were urging upon the lower court that this question of reasonableness which is one appropriate for ICC determination has in fact already been passed upon by ICC in these other cases. So we ask the Court to apply it and we pointed out to the Court, but the ICC is -- has already ruled. If you apply the high domestic rates here, it's unreasonable on -- on the basis of at least five cases holding to that effect since World War II. We also pointed out that if the Court was unwilling to accept our reading of the ICC decision, which on their face plainly stated that the application of the domestic rate was unreasonable, if the Court was unwilling to accept our reading of the ICC decisions, then we thought that the least we were entitled to was to have the Court to ship the matter all to the ICC and let them decide for ourselves whether or not we read those cases correctly.
Speaker: (Inaudible)
Morton Hollander: Yes, if may, I would --
Speaker: (Inaudible)
Morton Hollander: If I may, I would appreciate the opportunity to address myself to that question.
Felix Frankfurter: And there -- this is the -- the Fourth Circuit question on U.S. against Chesapeake & Ohio and distinguish the Kansas City case. Are you familiar with that?
Morton Hollander: Yes, Your Honor.
Felix Frankfurter: You might care to say, there is something whether you think they were wrong and take the position that the more likely the Chesapeake & Ohio stated prior to the Rule 15 as against a very different result that it did make a reference to whether (Inaudible) the statute, the case it had been until the ICC --
Morton Hollander: Yes, sir. May I answer that question briefly rather?
Felix Frankfurter: Certainly.
Morton Hollander: The -- that -- that aspect -- that aspect of the case goes to the question as to whether or not its apt, its proper to characterize the particular question in this Chesapeake & Ohio case is one of reasonableness which is one peculiarly competent for an administrative tribunal with the ICC. The -- the Court of Appeals felt that it was not such a question and said for that reason, Kansas City suddenly doesn't apply. Our -- our position simply is that with -- with all due deference to the Court of Appeals, the ICC itself has in at least five cases since World War II said that this is a reasonableness question and as for that reason refused to apply the domestic rate.